Citation Nr: 0014772	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  93-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to service connection for Meniere's disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 1997, the veteran filed a claim for a 
compensable rating for tinnitus.  In a May 1998 rating 
decision, a compensable rating for tinnitus was denied.  In 
June 1998 the RO received a notice of disagreement on that 
issue, and in August 1998 a statement of the case was issued.  
Later that month, the veteran filed a substantive appeal.  In 
a November 1998 rating decision, a 10 percent disability 
rating for tinnitus was assigned, which is the maximum 
schedular rating, effective March 28, 1991.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999).  The veteran has not 
expressed disagreement with the decision.  The grant of a 10 
percent rating for tinnitus was a complete grant of benefits, 
and that issue is no longer in appellate status.


REMAND

In November 1997, the veteran had a videoconference hearing 
before the undersigned.  In March 1998, the Board remanded 
the two issues on appeal for further development.  In an 
August 1998 VA Form 9, the veteran requested a Travel Board 
hearing.  In a September 1998 statement, the veteran 
indicated that he wanted a videoconference hearing instead of 
a Travel Board hearing.  In an April 1999 VA Form 9, the 
veteran indicated that he again wanted a Travel Board 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
Travel Board hearing, or a 
videoconference hearing with a Board 
member if he so prefers, and given 
adequate notice of the scheduled hearing.  
See 38 C.F.R. § 19.76 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


